Citation Nr: 0321122	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-10 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served on active military duty from October 7, 
1968 to November 8, 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying service connection for a 
right inguinal hernia.  

In the course of appeal, in September 2002, the appellant 
testified before a hearing officer at the RO.  He thereafter 
in December 2002 testified before the undersigned, also at 
the RO.  Transcripts of both hearings are contained in the 
claims folder.  

The Board hereby refers to the RO for appropriate action the 
claim of entitlement to service connection for 
"hemorrhage".  The veteran raised this claim in a submitted 
application for compensation or pension, VA Form 21-526, in 
July 2000, but it was never addressed by the RO.  


REMAND

Recently, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The provisions of these 
regulations apply to the remanded claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The veteran was 
afforded notice of the VCAA and associated rights afforded 
for development of his claim by an August 2002 statement of 
the case. 

There is also the necessity to notify the appellant of what 
evidence would be secured by VA and what evidence would be 
secured by the appellant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should afford him such 
additional notice as is warranted based on evidence to be 
developed and evidence required to substantiate the 
appellant's claim.  

The Board notes that the claims folder contains an official 
response to a February 2001 RO request for service medical 
records, informing that records had previously been furnished 
to the RO in Montgomery, Alabama in May 1969.  Marriage 
documents within the claims folder and the veteran's DD214 
confirm that the veteran had previously resided in 
Montgomery, Alabama.  A July 2000 letter from the Columbia, 
South Carolina RO informed the veteran that his claim for 
service connection for hernia had previously been denied.  
However, the claims folder does not contain a record of any 
prior rating action denying the claim.  It thus appears 
likely that records are absent from the claims folder which 
may be obtained from the Montgomery, Alabama RO, with the 
possibility of an additional, prior claims folder available 
to be associated with the current claims file.  Medical 
records concerning a veteran which are in the VA's possession 
at the time a determination is made about his or her claim 
will be considered to be evidence which was in the record 
before the adjudicators at the time of the final decision, 
regardless of whether such records were actually before the 
adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 (1992), 
Damrel v. Brown, 6 Vet. App. 242 (1992).  There are also 
procedural and evidentiary development questions that cannot 
be adequately addressed without the veteran's complete VA 
record.  Accordingly, the claims folder and any other records 
of the veteran held by the Montgomery, Alabama RO must be 
obtained and associated with the current claims file.  

Additionally, while some service medical records are 
contained in the claims folder, not all such records have 
been obtained.  Notably absent is a record of the veteran's 
service enlistment examination report, wherein the examiner 
reportedly diagnosed the veteran's right inguinal hernia as a 
right hydrocele.  The claims folder does contain a November 
1968 service medical board record noting this prior 
enlistment examination finding and its implication that the 
pre-service right inguinal hernia may have been incorrectly 
diagnosed.  After all available records are obtained from the 
Montgomery, Alabama RO, any additional service medical 
records and service personnel records should be requested 
from the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  
 
Despite the absence of the complete claims folder, the claim 
for service connection for a right inguinal hernia may be a 
plausible claim, particularly on the basis of aggravation in 
service.  Pertinent laws regarding service connection, 
including the questions of service incurrence versus 
existence of the claimed disorder prior to service, and/or 
whether aggravation occurred during service, are noted in the 
following paragraphs.   

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 20002).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination.  To rebut the presumption of sound condition 
under 38 U.S.C. § 1111, the Department of Veterans Affairs 
(VA) must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); VAOPGCPREC  3-2003 (July 2003).  

In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. § 
3.304(b)(2) (2002).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In light of the current incomplete record, questions 
necessarily remain as to whether a right inguinal hernia may 
be found to have preexisted service; whether, if it 
preexisted service, it increased in severity during service; 
and whether, if it increased in severity, this constituted 
aggravation in service.  A VA examination is appropriate, 
following development of the evidentiary record, for opinions 
addressing the etiology of the hernia as related to service.  

The veteran has also testified that he underwent a VA 
operation in Montgomery, Alabama in 1969 or 1970 to 
surgically correct his right inguinal hernia.  However, no 
record of that operation is contained in the claims folder.  
The claims folder contains an October 2002 reply from the VA 
medical center in Montgomery, Alabama, to the effect that the 
medical facility had no records of the veteran from the time 
frame from 1969 to 1970.  Records of such a hospitalization 
may yet be obtained from the RO in Montgomery, Alabama, but 
an additional request should be made to the VAMC in 
Montgomery, for copies of all records of treatment or 
hospitalization of the veteran.  Available records may shed 
light on past operative treatment for hernia.  

Accordingly, the case should be remanded for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
are satisfied.  The RO should also refer 
to any pertinent guidance, including 
Federal Regulations, that have been 
provided.  The veteran must also be 
afforded notice of evidence that has 
been obtained by VA and that which he 
needed to obtain in furtherance of his 
claim, pursuant to development 
requirements as delineated in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO in Montgomery, Alabama, 
should search for  and associate with 
the present claims folder any additional 
claims folder(s) pertaining to the 
veteran which may be present at that 
facility, as well as any other records 
of the veteran contained there.  Any 
records of treatment, hospitalization, 
and medical evaluation for the period 
from November 1968 to the present should 
be located.  All documents and replies 
received should be associated with the 
claims folder.

3.  The NPRC in St. Louis, Missouri, 
should be requested to provide copies of 
all the veteran's service medical 
records, to include all records of 
treatment, evaluation, testing, and 
hospitalization.  In particular, the 
veteran's service enlistment examination 
and any associated medical records 
should be requested.  All records and 
replies received should be associated 
with the claims folder.  

4.  After completion of all of the 
foregoing, the RO should schedule the 
veteran for an appropriate VA 
examination to assess the nature and 
etiology of the veteran's claimed right 
inguinal hernia.  The claims folder and 
a copy of this remand should be made 
available to the examiner for review for 
the examination.  All necessary tests 
and studies should be performed.  Based 
on a review of all medical evidence 
including available records within the 
claims folder, including in particular 
any obtained service entrance 
examination and the service medical 
board report, the examiner should 
provide the following opinions:  

A.  What is the likelihood that the 
condition noted on the service 
entrance examination report as a 
right hydrocele was in fact a right 
inguinal hernia?  

B.  If the condition noted on the 
service entrance examination report 
as a right hydrocele was a right 
inguinal hernia, did the hernia 
become permanently aggravated by 
the veteran's period of service for 
October 7, 1968 to November 8, 
1968, or, to the contrary, was any 
increase in symptoms during that 
interval part of the natural course 
of the disorder?   

C.  If the right inguinal hernia 
was not the condition noted on the 
service entrance examination, what 
is the likelihood that the right 
inguinal hernia existed prior to 
service?  

D.  What is your opinion generally 
regarding the nature and date of 
onset of the right inguinal hernia, 
particularly as related to the 
veteran's period of service?  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue of 
entitlement to service connection for a 
right inguinal hernia.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



